DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Kuriyama et al. (US PG Pub 2004/0157354 A1).
Regarding claim 1, Kuriyama discloses a light emitting device (FIG. 2B, where FIG. 2B is a surface emission light emitting device, [0002]) comprising: 
a substrate (3, FIG. 2B, [0076]); 
a laminated structure (FIG. 2B) provided to the substrate, and including a plurality of columnar parts (11, FIG. 2B, [0077]); and 
an electrode (5, FIG. 2B, [0076]) disposed at an opposite side to the substrate of the laminated structure, wherein 
each of the columnar parts has a light emitting layer (11c, FIG. 2B, where 11c is intrinsic semiconductor parts known to be light emitting layers, [0077]), 
the columnar parts are disposed between the electrode and the substrate (11 are disposed between 3/5, FIG. 2B), 
light generated in the light emitting layer propagates through the plurality of columnar parts to cause laser oscillation (it’s implicitly taught by FIG. 2B being a surface emission light emitting device, [0002]), and 
the electrode is provided with a hole (a hole is formed between adjacent electrodes 5, FIG. 2B).
Regarding claim 2, Kuriyama discloses the hole penetrates the electrode (the hole formed between adjacent electrodes 5 penetrates through the electrodes 5, FIG. 2B).
Regarding claim 4, Kuriyama discloses at least a part of the hole fails to overlap the columnar parts in a plan view viewed from a stacking direction of the laminated structure (a part of the hole above layer 2 fails to overlap the columnar parts 11, FIG. 2B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al.
Regarding claim 3, Kuriyama has disclosed the light emitting device outlined in the rejection to claim 1 above except a diametrical size of the hole is smaller than a diametrical size of the columnar part. However, optimizing the size and shape of the hole relative to the columnar part is well known in the art in order to control the output density and pattern to the columnar part. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diametrical size of the hole so that it is smaller than the diametrical size of the columnar part in order to control the output density and pattern to the columnar part since such modification only involves routine skill in the art.
Regarding claim 5, Kuriyama has disclosed the light emitting device outlined in the rejection to claim 1 above and further discloses a plurality of the holes is provided (there are at least two holes between adjacent electrodes 5, FIG. 2B) and a distance between the adjacent holes being 2R ([0079]) except the distance being longer than a wavelength of light generated by the light emitting layer. However, optimizing the size and shape of the hole relative to the columnar part is well known in the art in order to control the output density and pattern to the columnar part. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the adjacent holes so that it is longer than a wavelength of light generated by the light emitting layer in order to control the output density and pattern to the columnar part since such modification only involves routine skill in the art.
Regarding claim 6, Kuriyama has disclosed the light emitting device outlined in the rejection to claim 1 above and further discloses the hole has a longitudinal direction (a vertical direction, FIG. 2A) and a short-side direction (a horizontal direction, FIG. 2A) in a plan view viewed from a stacking direction of the laminated structure except a length in the short-side direction of the hole is shorter than a diametrical size of the columnar part. However, optimizing the size and shape of the hole relative to the columnar part is well known in the art in order to control the output density and pattern to the columnar part. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length in the short-side direction of the hole so that it is shorter than a diametrical size of the columnar part in order to control the output density and pattern to the columnar part since such modification only involves routine skill in the art.
Regarding claim 7, Kuriyama has disclosed the light emitting device outlined in the rejection to claim 1 above except a projector comprising: the light emitting device. However, a projector that includes a light emitting device is well known in the art and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the light emitting device in a projector in order to provide an effective light source for the projector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MI et al. (US PG Pub 2015/0325743 A1) discloses a similar light emitting device comprising a plurality of columnar parts (see FIG. 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828